DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on September
12, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 8-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.											As to claim 1, the limitation “first/second circuit module, first/second semiconductor device” appears to be different elements from “first/second memory modules”. However, it appears the recited “first/second circuit module” is directed to the recited “first/second memory module” in view of FIG. 3 of the Drawings, where semiconductor memory devices 321, first memory module 305, and second memory module 306 are shown. It is not clear whether the limitation is reciting an additional “first/second memory module” that is different from “first/second circuit module” and it is not clear how the recited structure is supported by the Specification and the Drawings. Thus, the limitation renders the claims indefinite and clarification is required.			As to claim 8, the limitation “form an opposing head spreader” fails to define what the memory module is. It is not clear what forms the “head spreader”. It appears the “distance for accommodating an offset projection extending toward the semiconductor device” forms the “opposing head spreader”. However, it is not clear how a “distance” forms a head spreader. It is not clear whether the head spreader is inherent in the recited “heat spreader” having the distance for accommodating the offset projection. Thus, the limitation renders the claims indefinite and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent No. 7,233,501 B1 to Ingalz (“Ingalz”).				As to claim 1, Ingalz discloses an electronic system comprising: a first circuit module (600) including a first semiconductor device (620); a second circuit module (600) including a second semiconductor device (620); a first heat spreader (602, 603) configured to be attached to the first semiconductor device (620) and including a plurality of first projections (650, 660, 500, 502) projecting away from a first memory module (601_1); and a second heat spreader (650, 660, 500, 502) configured to be attached to the second semiconductor device (620) and including a plurality of second projections (650, 660, 500, 502) projecting away from a second memory module (601_2), wherein the second projections (650, 660, 500, 502) are offset to be positioned between the first projections (650, 660, 500, 502) when the first (601_1) and second (601_2) memory modules are arranged with the first (620) and second (620) semiconductor devices facing and mirroring each other, wherein at least one projection (500, 502) in the plurality of first and/or second projections (650, 660, 500, 502) has a non-rectangular projection shape or a projection shape having an air channel therein (See Fig. 3, Fig. 5, Fig. 6, Column 3, lines 50-67, Column 4, lines 30-67, Column 5, lines 1-64).												As to claim 2, Ingalz further discloses wherein the at least one projection (500, 502) has one or more rounded edges in the non-rectangular projection shape (See Fig. 5).													As to claim 3, Ingalz further discloses wherein the one or more rounded edges have a concave shape (See Fig. 3C, Fig. 5) (Notes: the concave shape is formed among the pin-fins).											As to claim 8, Ingalz discloses a memory module, comprising: a substrate (610); a semiconductor device (620, 600_1) attached to the substrate (610); a heat spreader (650, 660, 500, 502) attached to the semiconductor device (620, 600_1), the heat spreader (650, 660, 500, 502) including a set of projections (500, 502) each having a non-rectangular projection shape or a projection shape having an air channel therein, wherein adjacent projections (500, 502) in the set are separated by a distance for accommodating an offset projection extending toward the semiconductor device (620, 600_1) form an opposing head spreader (650, 660, 500, 502) (See Fig. 3, Fig. 5, Fig. 6, Column 3, lines 50-67, Column 4, lines 30-67, Column 5, lines 1-64).				As to claim 9, Ingalz further discloses wherein: the semiconductor device (620, 600_1) is a first semiconductor device (620, 600_1); the first semiconductor device (620, 600_1) is attached to a first side of the substrate (610); the heat spreader (650, 660, 500, 502) is a first heat spreader (650, 660, 500, 502) and the at least one projection (500, 502) is at least one first projection; further comprising: a second semiconductor device (620, 600_2) attached to a second side of the substrate (610), wherein the second side is opposite the first side; and a second heat spreader (650, 660, 500, 502) attached to the second semiconductor device (620, 600_2), the second heat spreader (650, 660, 500, 502) including at least one second projection (500, 502) extending toward a direction different than that of the at least one first projection (See Fig. 3, Fig. 5, Fig. 6).										As to claim 10, Ingalz further discloses wherein the at least one first projection and the at least one second projection are non-reflective about the substrate (610) (See Fig. 6).													As to claim 12, Ingalz further discloses wherein the at least one projection (500, 502) has one or more rounded edges in the non-rectangular projection shape (See Fig. 5).													As to claim 13, Ingalz further discloses wherein the one or more rounded edges have a concave shape (See Fig. 3C, Fig. 5) (Notes: the concave shape is formed among the pin-fins).				
Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2005/0201063 A1 to Lee et al. (“Lee”).		As to claim 18, Lee discloses a method of manufacturing a memory module, the method comprising: attaching a first semiconductor device (32a left) and a second semiconductor device (32a right) on opposing sides of a substrate (1); disposing a first heat spreader (53b left, 63a long left, 73a long left) on the first semiconductor device (32a left), the first heat spreader (53b left, 63a long left, 73a long left) having a first set of projections extending away from the substrate (1); disposing a second heat spreader (53b right, 63b short right, 73a short right) on the second semiconductor device (32a right), the second heat spreader (53b right, 63b short right, 73a short right) having a second set of projections extending away from the substrate (1), wherein the first set of projections and the second set of projections are offset about the substrate (1); and at least one projection in the first and second sets of projections has a non-rectangular projection shape or a projection shape having an air channel therein (See Fig. 2, Fig. 6, Fig. 8, Fig. 9, ¶ 0005, ¶ 0007, ¶ 0049, ¶ 0051, ¶ 0052, ¶ 0059, ¶ 0068, ¶ 0082) (Notes: the irregularities also are offset about the substrate).
Response to Arguments
Applicant's arguments with respect to claims 1 and 8 have been considered but
are moot in view of the new ground(s) of rejection.

    PNG
    media_image1.png
    735
    537
    media_image1.png
    Greyscale
Applicant's arguments filed on September 12, 2022 have been fully considered but they are not persuasive. Applicants argue “Lee clearly shows in FIG. 6 heat sinks 53 including corrugated type remaining region G2 mirroring each other.” This is not found persuasive because as clearly shown in FIG. 9 above, the protrusions are offset about the substrate. The disclosed “irregularities” in ¶ 0051 of Lee also suggests the offset.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Kawamura (US 6,424,532 B2).	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815